Citation Nr: 0636387	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  05-07 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to a rating in excess of 10 percent for left 
leg varicose veins.

2.	Entitlement to a compensable evaluation for right leg 
varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from March 1953 to 
January 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In February 2006, the veteran testified during a hearing at 
the RO before the undersigned.  A transcript of that hearing 
is of record.

The Board notes that the April 2004 rating decision on appeal 
also denied the veteran's claims for service connection for 
bipolar disorder, diabetes, and hypertension, and found that 
new and material evidence was not received to reopen a claim 
for service connection for hearing loss.  He submitted a 
timely notice of disagreement as to these matters and, in 
September 2004, a statement of the case was issued.  However, 
his March 2005 substantive appeal was specifically limited to 
his claims for increased ratings for his service-connected 
varicose veins in his legs.  As such, the Board will confine 
its consideration to the issues as set forth on the title 
page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased rating for his service-
connected left leg varicose veins, and a compensable rating 
for his service-connected right leg varicose veins.

In February 2004, he underwent VA examination performed by a 
family nurse practitioner who reported complaints of leg and 
thigh pain, with no visible or palpable right leg varicose 
veins.  The left leg had a vein on the anterior medial aspect 
with an area of a tortuous distended varicose vein that was 
nontender, and extended from above the left knee to the mid 
calf, approximately 22 centimeters long and 2 centimeters 
wide, with the vein distended approximately 4 millimeters 
above the skin surface.  There was no discoloration, swelling 
or ulceration in either leg. 

However, during his February 2006 Board hearing, the veteran, 
who was a dentist, reported that his service-connected 
bilateral varicose vein leg disabilities caused leg numbness, 
fatigability, lack of endurance, and difficulty sitting or 
standing.  The veteran indicated he was only able to walk 40 
feet before needing to rest.  He said his service-connected 
varicose veins also caused eczema on his legs, and contended 
that his lower extremity neuropathy was due to his service-
connected varicose veins and resulting circulatory problems, 
rather than diabetes mellitus (as noted by Dr. C. in a 
November 1998 medical record).

In the interest of due process and fairness, the Board is of 
the opinion that the veteran should be afforded another VA 
examination conducted by an appropriate medical specialist, 
if available, to determine all manifestations of the 
veteran's service-connected right and left leg varicose 
veins.

VA medical records dated through December 2003 were obtained 
by the RO.  Efforts should be made to obtain any additional 
records regarding the veteran's treatment at the VA medical 
center in Sacramento, California, where he has indicated he 
is treated.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the appellant 
appropriate notice under 
38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2005), that includes 
an explanation as to the 
information or evidence needed to 
establish effective dates for the 
increased rating claims on 
appeal, as outlined by the court 
in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	The RO should obtain all medical 
records regarding the veteran's 
treatment at the VA medical 
center in Sacramento, California, 
for the period from December 2003 
to the present.

3.	The RO should schedule the 
veteran for a VA examination by 
an appropriate physician.  A 
complete history of the claimed 
disorders should be obtained from 
the veteran and the claims folder 
should be available for review.  
All indicated tests and studies 
should be conducted and all 
manifestations of the service-
connected varicose veins should 
be reported in detail.  For each 
service-connected leg, the 
examiner is specifically 
requested to indicate if there 
is: 

a.	intermittent edema of the 
extremity or aching and 
fatigue in the leg after 
prolonged standing or 
walking, with symptoms 
relieved by elevation of the 
extremity or compression 
hosiery; or

b.	persistent edema, 
incompletely relieved by 
elevation of the extremity, 
with or without beginning 
stasis pigmentation or 
eczema; or

c.	persistent edema and stasis 
pigmentation, with or 
without intermittent 
ulceration; or

d.	persistent edema or 
subcutaneous induration, 
stasis pigmentation or 
eczema, and persistent 
ulceration.

4.	Thereafter, the RO should 
readjudicate the veteran's claims 
for a rating in excess of 10 
percent for left leg varicose 
veins, and a compensable rating 
for right leg varicose veins.  If 
the decision remains adverse, the 
appellant and his representative 
should be furnished with a 
supplemental statement of the 
case that includes notice of all 
relevant actions taken on the 
claims for benefits, to include a 
summary of the applicable law and 
regulations considered pertinent 
to the claims on appeal, and his 
appellate rights since the 
September 2004 statement of the 
case.  The veteran and his 
representative should be afforded 
a reasonable period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



